The evidence is amply sufficient to support the judgment of conviction. In addition to many circumstances which tended to show that appellant killed the deceased, there is in the record a confession by the appellant in which he stated that he killed the deceased after having raped her.
The original opinion dealt with the questions presented in the appeal. We are unable to perceive any error in the record. The evidence being sufficient to support the judgment of conviction and no error being presented in the bills of exception, we are constrained to overrule the motion for rehearing.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.